

115 HRES 338 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 338IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Ms. Judy Chu of California (for herself, Ms. Meng, Ms. Bordallo, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. Takano, Mr. Sablan, Ms. Gabbard, Ms. Sánchez, Mr. Schiff, Ms. Speier, Mr. Vargas, Ms. Lee, Ms. Matsui, Mr. Peters, Mrs. Napolitano, Ms. Velázquez, Mr. Scott of Virginia, Ms. Hanabusa, and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month in May as an important time
			 to celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the history of the United States.
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;
 Whereas according to the United States Census Bureau, the Asian American population grew faster than any other racial or ethnic group over the last decade, surging nearly 46 percent between 2000 and 2010, a growth rate 4 times faster than the total United States population;
 Whereas there are approximately 21 million residents of the United States who identify themselves as Asian and approximately 1.5 million residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up nearly 6 percent of the total United States population;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;
 Whereas 2017 marks several important milestones for the Asian American and Pacific Islander community, including the—
 (1)135th anniversary of the passage of the Chinese Exclusion Act of 1882, which barred the entry of Chinese immigrants to the United States for more than half a century and spurred a series of anti-immigrant policies targeting immigration from the Asia-Pacific region;
 (2)75th anniversary of the signing of Executive Order 9066, which authorized the incarceration of over 120,000 people of Japanese ancestry during World War II;
 (3)35th anniversary of the murder of Vincent Chin, a Chinese American man beaten to death in Michigan by two White men angered by layoffs in the auto industry;
 (4)25th anniversary of Public Law 102–450, which designated the month of May as Asian/Pacific American Heritage Month; and (5)10th anniversary of the creation of the Asian American and Native American Pacific Islander Serving Institutions program, which was authorized under the College Cost Reduction and Access Act of 2007;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian American government official in United States history, Dalip Singh Saund, the first Asian American Congressman, Patsy T. Mink, the first woman of color and Asian American woman to be elected to Congress, Hiram L. Fong, the first Asian American Senator, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Norman Y. Mineta, the first Asian American member of a Presidential cabinet, and others have made significant contributions in both our government and military;
 Whereas the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 50 Members this year, including 17 Members of Asian or Pacific Islander descent;
 Whereas in 2017, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in the States of Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Maryland, Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, and in the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Asian American and Pacific Islander Article III judges more than tripled between 2009 and 2017, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmations of high caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and to understand the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.
			